Name: Commission Regulation (EC) No 1665/2006 of 6 November 2006 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agri-foodstuffs;  research and intellectual property;  health;  tariff policy;  animal product
 Date Published: nan

 18.11.2006 EN Official Journal of the European Union L 320/46 COMMISSION REGULATION (EC) No 1665/2006 of 6 November 2006 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 16 thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin intended for human consumption, in particular as regards health marking. (2) Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (2) generally does not allow meat of domestic swine to leave slaughterhouses before the results of examination for Trichinella infestation have been communicated to the official veterinarian. However, Regulation (EC) No 2075/2005 permits under certain strict conditions to apply the health mark and release the meat for transport before the results are known. Under such circumstances it is essential that the competent authority verifies that full traceability of the released meat is in place at all times. (3) Regulation (EC) No 2075/2005 should, therefore, be amended accordingly (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Article 4(3) of Regulation (EC) No 2075/2005 is replaced by the following: 3. Where a procedure is in place in the slaughterhouse to ensure that no part of carcases examined leaves the premises until the result of the Trichinella examination is found to be negative and the procedure is formally approved by the competent authority or where the derogation provided for in Article 2(2)(b) applies, the health mark provided for in Article 5(2) of Regulation (EC) No 854/2004 may be applied before the results of the Trichinella examination are available. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. Corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (2) OJ L 338, 22.12.2005, p. 60.